Case 0:06-cr-60130-FAM Document 380 Entered on FLSD Docket 10/21/2020 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA

                       CASE NO.: 06-60130-CR-MORENO

  UNITED STATES OF AMERICA,

        Plaintiff,

  vs.

  GARY PARKER,

        Defendant.
                                      /

              NOTICE OF STRIKING DOCKET ENTRY NO. 379

        Defendant Gary Parker by and through undersigned counsel hereby

  files this Notice of Striking Docket Entry No. 379, which was inadvertently

  filed by the Defendant.




                                     MICHAEL CARUSO

                                     FEDERAL PUBLIC DEFENDER

                               By:   /s/ Christian Dunham___________
                                     Assistant Federal Public Defender
                                     Florida Bar No.: 146587
                                     150 W. Flagler Street, Suite 1700
                                     Miami, Florida 33130-1556
                                     Tel: (305) 533-4177
                                     E-mail: christian_dunham@fd.org
Case 0:06-cr-60130-FAM Document 380 Entered on FLSD Docket 10/21/2020 Page 2 of 3
Case 0:06-cr-60130-FAM Document 380 Entered on FLSD Docket 10/21/2020 Page 3 of 3




                          CERTIFICATE OF SERVICE

        I HEREBY certify that on October 21, 2020, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify

  that the foregoing document is being served this day on all counsel of record

  or pro se parties identified in the manner specified, either via transmission of

  Notices of Electronic Filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to

  receive electronically Notices of Electronic Filing.



                                        /s/ Christian Dunham




                                          3
